Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        December 14, 2021

             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II

 JILLIAN CRABTREE,                                                   No. 54951-4-II

                                Appellant,

        v.                                                      PUBLISHED OPINION

 JEFFERSON COUNTY PUBLIC HOSPITAL
 DISTRICT NO. 2 d/b/a JEFFERSON
 HEALTHCARE,

                                Respondent.

       WORSWICK, J. — Jillian Crabtree appeals the trial court’s order granting summary

judgment dismissing her claims of sex discrimination against her employer, Jefferson

Healthcare. Jefferson Healthcare fired Crabtree after she became pregnant. On appeal, Crabtree

argues that there is a genuine issue of material fact as to whether (1) Jefferson Healthcare’s

stated reasons for her termination were a pretext for discrimination, and (2) Jefferson Healthcare

was substantially motivated by Crabtree’s pregnancy when it made the decision to discharge her.

       Because issues of material fact exist regarding both these issues, we reverse the order

granting summary judgment and remand for further proceedings.

                                              FACTS

                           I. BACKGROUND ON CRABTREE’S POSITION

       Crabtree started working at Jefferson Healthcare as the manager of patient access services

in May 2018. Crabtree’s direct supervisor was Jennifer Goodwin, who was in turn supervised by

Hilary Whittington. Crabtree’s job duties included overseeing three registration desks: one at the

main entrance of the hospital, one at the emergency department, and another at the “walk-in”
No. 54951-4-II


clinic. Crabtree supervised up to 20 employees at a time and managed those employees’ hours,

schedules, and personnel issues. Crabtree’s position required her to have working knowledge of

the electronic medical record (EMR) system and an understanding of the financial counselors’

role in order to assist her team should an issue arise.

       Every other week, Crabtree had regular one-on-one meetings with Goodwin and Allison

Crispen, a human resources (HR) “business partner,” who was assigned to assist Crabtree in all

HR and policy matters. Crabtree described the purpose of those meetings as an open

conversation and an opportunity to receive advice and input.

                           II. CRABTREE’S PERFORMANCE EVALUATION

       About seven months after Crabtree started her position, she received her first

performance evaluation on November 26, 2018. The evaluation included a self-assessment

section, followed by the supervisor’s assessment on a scale of 1-4, with 4 being the highest

score.1 The evaluation contained a total of 19 values, divided across four categories. The

categories and values were as follows:

       (1) “Organizational Values,” included “Compassion, Respect, Teamwork, and
       Stewardship;”
       (2) “Organizational Competencies,” included “Professional Practices, Quality and
       Safety, Service, Effective Decision Making, Communication, Initiative, and
       Accountability;”
       (3) “Position Standards” included “Overall Job Knowledge, Operations and
       Policy/Procedures, Productivity/Efficiency;” and,
       (4) “Leadership Skills” included “Quality and Safety, People, Service, Community
       Health, and Sustainability.”

CP at 580-83.


1
 “1” is defined as “does not meet expectations,” “2” is defined as “needs improvement,” “3” is
defined as “meets expectations,” and “4” is defined as “exceed expectations.” CP at 580.



                                                  2
No. 54951-4-II


         For category (1), Goodwin awarded Crabtree a “3,” meaning that she met expectations

for all the listed values. For category (2), Goodwin awarded Crabtree a “3” in all values, except

for “effective decision making,” to which she rated Crabtree a “2,” meaning she needed

improvement. Goodwin included written feedback for category (2). Her feedback stated:

         As we’ve discussed in our vision for the front end, this is one of your priorities and
         areas where you and the team can gain energy around this forward direction.
         Creating an environment where our team has actively thought [through] what our
         patients’ needs are, prior to them presenting on their date of service, is where our
         operational planning should be.

CP at 581. Under category (3), Goodwin rated Crabtree’s performance as a “2,” needing

improvement, on two of three values: “overall job knowledge” and “productivity and efficiency.”

Goodwin included written feedback for category (2):

         Patient Access scope is at the core of ensuring an accurate, efficient and streamlined
         revenue cycle stream. I encourage you to utilize both NAHAM information/
         networking and HBI tools/best practice materials as great references for Patient
         Access knowledge and understanding.[2]

CP at 582.

         In category (4), “Leadership Skills,” Goodwin rated Crabtree’s performance as a “3,”

meeting expectations, in all values, except for a value labeled as “people,” for which Goodwin

awarded Crabtree a “2,” needing improvement. “People” is defined as:

         Actively works toward recruiting and retaining a high performing workforce; builds
         and maintains strong provider/dyad relationships. Achieves top quartile results in
         the employee engagement survey. Seeks out current and constructive feedback and
         able to respond/adapt to feedback given; holds self and peers accountable to the
         standards of the organization. Engages and develops team.

CP at 583. In the written feedback that followed, Goodwin expressed the following:



2
    “NAHAM” and “HBI” are not defined in the record on appeal.


                                                   3
No. 54951-4-II


       [I]t often becomes a balancing act of listening and being available and ensuring that
       [your team] understand[s] there is structure in place to share their feedback in a
       professional and respectful manner. I think they are on a learning curve, as you are,
       with building trust with a new leader and “feeling out” what you will allow with
       their conduct. I’ve seen you get stronger over the last month of backing up your
       responses with both HR assistance and policy and procedures to show the context
       of your direction. Keep up this rhythm and partnership with HR as you continue to
       set structure and expectations for the team . . . The team will need to see that there
       is reasoning, structure and methodology behind the changes from their Leader.

CP at 584. At the end of the evaluation, Goodwin noted that Crabtree was doing “nice work,”

and that she was “impressed” with Crabtree’s “professional self-reflection,” which she noted was

“admirable and a great leadership skill.” CP at 586.

       Goodwin also included a summary of areas where Crabtree could improve. The

summary included: (1) improving Crabtree’s understanding of registration and financial

counseling and its impact on “overall revenue cycle steam,” (2) exploring “what works for

communication” with Crabtree’s team, and (3) increasing visibility with the registration team

and allowing for more in person discussions to “resolve issues in the moment.” CP at 586. In

total, Goodwin rated Crabtree as “meeting expectations” in 12 out of 16 categories.3

       Following the evaluation, Whittington included a two-page letter to Crabtree, which was

“highly unusual” for her to do. CP at 375. In the letter, Whittington told Crabtree that she had a

“good first year” and that she had “done a nice job stepping into an entirely new career.” CP at

588-89. She also offered additional feedback.

       Regarding scheduling and staffing, Whittington was “excited” for Crabtree to

“challenge” the status quo with scheduling and staffing. CP at 588. Whittington also asked



3
 In total, the evaluation has 19 values, but Goodwin only included a rating for 16 of those
values.


                                                 4
No. 54951-4-II


whether there were other things Crabtree’s team could do to help with staffing and scheduling as

the traditional template was “not necessarily the best path.” CP at 588.

       Regarding financial counseling, Whittington expressed frustration that Crabtree had

closed the financial counseling office during training. She said that she would like to treat such

occurrences as “never” events. CP at 588.

       Regarding “[d]oing work versus being a manager,” Whittington advised Crabtree that she

should work with Goodwin “to set the guardrails of how time is set to ensure [she] ha[s] enough

time to both complete the ‘work’ and be around [her] team members.” CP at 588. Because

“[t]here are times when there are not enough hours in a work week,” Whittington wrote that

“these peaks may require creative scheduling or prioritizing.” CP at 588.

       Regarding information sharing, Whittington expressed that she would “love to see

[Crabtree] focus on getting buy in from other leaders about why what the [registration] and

[financial counseling] teams are doing is so awesome by spreading [Crabtree’s] own (awesome)

rumors.” CP at 588.

       Regarding decision-making, Whittington offered Crabtree an example of what she herself

did during her first year working for Jefferson Healthcare. When struggling to make decisions,

Whittington would “[fold] pieces of paper into two side-by-side halves and [write] ‘how could

this be awesome?’ and ‘what could go wrong?’ on either sides, with the question [she] was

considering in bold at the top.” CP at 589.




                                                 5
No. 54951-4-II


         Whittington also told Crabtree that she “can do a full SWOT analysis of the two main

teams and figure out where [her] effort could drive the best results and improvements.”4 CP 589.

                III. CRABTREE ANNOUNCED HER PREGNANCY IN EARLY DECEMBER

         Crabtree told Whittington that she was pregnant in December of 2018. Whittington

responded by saying “Wow. Poor Jen. She’s going to be without a whole staff this

spring/summer.” 5 CP at 162. Whittington’s remark referenced another manager on Goodwin’s

team, Sidonie Straughn-Morse, who was also pregnant. Goodwin supervised four managers,

including Straughn-Morse and Crabtree. Because one manager position was vacant at the time,

Goodwin would have been left with only one manager if Straughn-Morse and Crabtree had taken

maternity leave at the same time.

         That same week, Crabtree informed Goodwin of her pregnancy. Goodwin congratulated

her and asked if she would be taking leave, and Crabtree said she would. Goodwin then

followed up by asking if Crabtree planned on coming back after her leave, and Crabtree

responded “yes.” CP at 166. Goodwin then asked if Crabtree was interested in returning to a

lesser role, to which Crabtree responded “No. I like my job.” CP at 168.

         About a month later, in January 2019, Whittington made a comment at a staff meeting

that the hospital will be short staffed for a while because both Crabtree and Straughn-Morse will

be taking maternity leave in the spring and summer. In February 2019, Crabtree met with HR to

discuss her options for taking maternity leave.



4
  A “SWOT analysis” is a business management practice whereby an organization or a unit
thereof identifies its strengths, weaknesses, opportunities, and threats. CP at 449.
5
    “Jen” referred to Goodwin.


                                                  6
No. 54951-4-II


               IV. CRABTREE IS PLACED ON A PERFORMANCE IMPROVEMENT PLAN

       A day after Crabtree’s meeting with HR, Goodwin met with Crabtree to notify her that

she was placing Crabtree on a 30-day performance improvement plan (PIP).

       Goodwin said that HR, Whittington, and other members in leadership, supported her

decision to place Crabtree on a PIP. Goodwin said that she noticed “large gaps” in Crabtree’s

success and other “significant performance issues.” CP at 594. Goodwin included examples of

what led her to believe that Crabtree would not be successful in her role: (1) Closing central

registration for training without considering the impact on hospital operations; (2) Failure to

identify one employee’s non-compliance with the mask mandate sooner; and (3) Inability to

manage people or make decisions in day-to-day operations. Goodwin also stated that she did not

“feel confident that [Crabtree] will be successful in filling the gaps within the 30 days.” CP at

594. When Crabtree stated her belief that PIPs were meant to set people up for failure, Goodwin

told her that was not her intent but re-affirmed that “it would be a lot of work to fill gaps within

30 days.” CP at 594. Goodwin also suggested that Crabtree should look for other jobs, but

Crabtree chose to continue with the PIP.

       After the meeting, Goodwin created a PIP and presented it to Crabtree on February 19,

2019. The PIP included three goals. The first goal was to create a SWOT analysis and develop a

registration staffing plan. To accomplish the first goal, Crabtree had to learn Epic, a software

program that Jefferson Healthcare used to manage the EMR system. She also had to define

“productivity expectations” for the financial counselors; create staff schedules with reasons why

each staff member was on a particular shift, including a breakdown of hours, expectations, and




                                                  7
No. 54951-4-II


other requirements; and she had to meet with her team and explain her reasoning behind the

schedule. CP at 597-98.

       The second goal was to create an impact analysis. To complete this goal, Crabtree was

required to use documented spreadsheets detailing how patient access interacts with other

departments. The third and last goal instructed Crabtree to define “gaps and opportunities,”

“develop action plans,” “define how to identify indicators to react to,” and “define how to

measure and how work will continue.” CP at 598. To accomplish this goal, Crabtree was

expected to structure her time to allow for more time at the registration desk, re-institute staff

meetings, “huddles,” and focus meetings. CP at 598.

       The PIP had four “checkpoint” dates when Goodwin and Crabtree would meet to check

in on Crabtree’s progress. CP 599-600. Each meeting was scheduled a week apart on February

26, March 5, March 12, and March 19. After their March 5 meeting, Goodwin emailed Crabtree

that she was “doing well with [her] proactive work for all of the above,” referring to the PIP

goals, and that what Goodwin was “hearing and seeing is the right thing.” CP at 708.

       The PIP had a completion date of March 20. Crabtree was concerned about whether she

could complete the PIP by the deadline, but Goodwin told her that a good faith effort to comply

with the PIP would be enough.

       By March 12, Crabtree had not completed any of the goals listed in the PIP, but she was

working toward accomplishing them. For example, Crabtree sought out and received training on

Epic by meeting with a team member from clinical informatics at least two or three times. For

the SWOT analysis, Crabtree was working on gathering information by looking through reports

and other materials available on Epic. For the registration staffing plan, Crabtree went from



                                                  8
No. 54951-4-II


using an Excel spreadsheet for scheduling to a new program called “Kronos” that offered the

team better visibility and flexibility with scheduling. CP at 294. She was also working on

redistributing shifts to better correlate with patient volume. To do that, she was gathering data to

quantify “how many registrars [Jefferson Healthcare] would need based on how many patients

were coming through.” CP at 204.

       Crabtree’s efforts on the registration staffing plan were put on pause when Jefferson

Healthcare decided to redefine the duties of the registration staff, which would have significantly

affected the way Crabtree scheduled her staff. In addition, Crabtree scheduled a meeting with

Christine Curtis for additional data, but Curtis could not meet until “late next week.” CP at 708.

Crabtree notified Goodwin of the possible delay in completing the registration staffing plan

around March 7, and Goodwin noted that “continuous forward progress is ok for this one—the

data you need and the timeline appears to be outside of your control. Glad you connected with

Christine for this data.” CP at 708; Br. of Appellant (Appendix A).

                                  V. CRABTREE’S TERMINATION

       On March 15, before the PIP ended, Jefferson Healthcare terminated Crabtree. Even

though Crabtree’s termination occurred before the PIP’s end date, Crispen reasoned that it

became “abundantly clear that [Crabtree] would not be able to complete or make significant

progress on her [PIP].”6 CP at 501. Crabtree’s termination was finalized in writing on March

18. The decision to terminate Crabtree was in part made by Whittington and Crispen, both




6
  Crispen testified in her capacity as a CR 30(b)(6) representative for Jefferson. CP at 373. CR
30(b)(6) allows an organization to designate “persons [to] . . . testify as to the matters known or
reasonably available to the organization.”


                                                 9
No. 54951-4-II


whom were pregnant at the time of the decision. Crabtree’s termination letter stated the

following reasons for her termination:

       After our meeting on 3/12/2019 it was evident to me that the work it would take to
       be successful in your PIP by 3/20/2019 was not close to being completed. As of
       3/12/2019 the following had been started and not completed or not started at all
            Learning the Epic modules that Registration and Financial Counseling
              utilize.
            Creating a SWOT analysis of what effort/work is needed to be done to drive
              Registration and Financial Counseling [Account Receivable] improvement
              had not been started.
            Registration Staffing Plan/Schedule that incorporates logic/reasoning to
              patient flow/volumes had not been started. You stated that you had a
              meeting to look at data on 3/14/2019.
            Creating a spreadsheet to show how Patient Access partners and impacts
              other departments/clinics at Jefferson [Healthcare] had not been started.

CP at 605-06. The letter then articulated details of Crabtree’s performance on the PIP. For

example, the letter stated that Crabtree was spending “5 hours on Epic training,” but Goodwin’s

expectation was for Crabtree to spend time learning Epic in addition to her daily work, and that

Epic training “though a part of the 30-day PIP, should have been completed well before the

necessity arose for the PIP.” CP at 606.

                                     VI. STRAUGHN-MORSE

       Straughn-Morse was the other manager on Goodwin’s team who was pregnant at the

same time as Crabtree. In February 2019, Straughn-Morse was advised that, in addition to

supervising her team, she would need to take on the supervision of the billing team as well.

Before Goodwin approached Straughn-Morse about the new duties of her position, Crispen

emailed Goodwin the following advice:

       If [Straughn-Morse] pushes back, just let her know this isn’t an optional piece, this
       is how the new structure is going to be moving forward because it makes the most
       sense for that position. If she then asks for more money, it is not the practice of
       [Jefferson Healthcare] to give more money for these things.


                                                10
No. 54951-4-II



CP at 713. Straughn-Morse declined to take on additional duties, and she stepped into a lesser

role with a corresponding reduction in pay and responsibilities. It is unclear if Jefferson

Healthcare demoted Straughn-Morse or if she elected to step into the lesser role. Straughn-

Morse took maternity leave in April and returned to work in the lesser role in September.

                                   VII. PROCEDURAL HISTORY

       Crabtree filed a lawsuit against Jefferson Healthcare alleging that Jefferson Healthcare

terminated her because of her pregnancy in violation of the Washington Law Against

Discrimination (WLAD). After discovery, Jefferson Healthcare moved for summary judgment,

which the trial court granted.

       Crabtree appeals the trial court’s order granting summary judgment dismissing her claims

of sex discrimination against Jefferson Healthcare.

                                           ANALYSIS

                                     I. STANDARD OF REVIEW

       We review dismissals on summary judgment de novo. Frausto v. Yakima HMA, LLC,

188 Wn.2d 227, 231, 393 P.3d 776 (2017). We review all evidence and reasonable inferences in

the light most favorable to the nonmoving party, here, Crabtree. Keck v. Collins, 184 Wn.2d

358, 368, 357 P.3d 1080 (2015). We affirm an order granting summary judgment if there are no

genuine issues of material fact and the moving party is entitled to judgment as a matter of law.

CR 56(c); Keck, 184 Wn.2d at 370. A motion for summary judgment must be denied if the

nonmoving party, Crabtree, shows specific facts that show a genuine issue of material fact.

Zonnebloem, LLC v. Blue Bay Holdings, LLC, 200 Wn. App. 178, 183, 401 P.3d 468 (2017). A

genuine issue of fact exists when reasonable minds could disagree on the facts controlling the


                                                 11
No. 54951-4-II


outcome of the case. Sutton v. Tacoma Sch. Dist. No. 10, 180 Wn. App. 859, 864-65, 324 P.3d

763 (2014).

                                    II. DISCRIMINATION CLAIM

       The WLAD bars employers from discharging an employee because of certain

characteristics, including sex. RCW 49.60.180(2). The ban on discrimination on the basis of sex

includes discrimination on the basis of pregnancy. WAC 162-30-020. A violation of RCW

49.60.180(2) supports a discriminatory discharge claim. See Mikkelsen v. Pub. Util. Dist. No. 1

of Kittitas County, 189 Wn.2d 516, 526, 404 P.3d 464 (2017).

A.     Burden Shifting Framework

       Because direct evidence of discriminatory intent is rare, an employee “may rely on

circumstantial, indirect, and inferential evidence to establish discriminatory action.” Mikkelsen,

189 Wn.2d at 526. Where the employee lacks direct evidence, Washington has adopted the three

step evidentiary burden shifting framework announced in McDonnell Douglas Corp. v. Green,

411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973) for discriminatory discharge claims.

Scrivener v. Clark Coll., 181 Wn.2d 439, 445-46, 334 P.3d 541 (2014).

       First, an employee must make a prima facie case of discriminatory discharge by showing

that she was (1) within a statutorily protected class, (2) discharged by the defendant, and (3)

doing satisfactory work. Mikkelsen, 189 Wn.2d at 527. Where the employee establishes a prima

facie case, a rebuttable presumption of discrimination exists. Mikkelsen, 189 Wn.2d at 527.

       Second, the burden shifts to the employer, who must “‘articulate a legitimate,

nondiscriminatory reason’” for the discharge. Mikkelsen, 189 Wn.2d at 527 (quoting Scrivener,

181 Wn.2d at 446). The employer is not required to persuade the court that it actually was



                                                 12
No. 54951-4-II


motivated by the nondiscriminatory reason, the employer need only show that the employer’s

evidence, if taken as true would permit the conclusion that there was a nondiscriminatory reason.

Mikkelsen, 189 Wn.2d at 533.

       Third, if the employer meets this burden, the employee must produce sufficient evidence

showing that the employer’s alleged nondiscriminatory reason for the discharge was a pretext.

Mikkelsen, 189 Wn.2d at 527. “‘An employee may satisfy the pretext prong by offering

sufficient evidence to create a genuine issue of material fact either (1) that the defendant’s reason

is pretextual or (2) that although the employer’s stated reason is legitimate, discrimination

nevertheless was a substantial factor motivating the employer.’” Mikkelsen, 189 Wn.2d at 527

(quoting Scrivener, 181 Wn.2d at 446-47). The employee is not required to show that

discrimination was the only motivating factor for the discharge because an employer’s decision

may be based on both legitimate and illegitimate reasons. Mikkelsen, 189 Wn.2d at 534.

       Summary judgment for an employer is rarely appropriate in a discriminatory discharge

case “because of the difficulty of proving discriminatory motivation.” Mikkelsen, 189 Wn.2d at

527. “‘When the record contains reasonable but competing inferences of both discrimination and

nondiscrimination, the trier of fact must determine the true motivation.’” Mikkelsen, 189 Wn.2d

at 528 (quoting Scrivener, 181 Wn.2d at 445). To avoid summary judgment, the employee must

“show only that a reasonable jury could find that discrimination was a substantial factor in the

employer’s adverse employment action.” Mikkelsen, 189 Wn.2d at 528.

       The parties agree, for the purpose of summary judgment, that steps one and two of the

burden shifting framework are met. Therefore, we analyze only the third step—whether

Jefferson Healthcare’s alleged nondiscriminatory reason for the discharge was a pretext.



                                                 13
No. 54951-4-II


B.   Sufficient Evidence of Pretext and Discrimination as Motivating Factor to Survive
Summary Judgment

       1. Evidence of Pretext

       Crabtree argues that there is a genuine issue of material fact as to whether Jefferson

Healthcare’s stated reasons for terminating her were pretext for discrimination. We agree.

       In this step of the burden shifting framework, the employee, Crabtree, bears the burden of

showing sufficient facts supporting pretext to survive summary judgment. Scrivener, 181 Wn.2d

at 441. “Employees may satisfy the pretext prong of the [burden shifting] framework by offering

sufficient evidence to create a genuine issue of material fact . . . that the employer’s articulated

reason for its action is pretextual.” Scrivener, 181 Wn.2d at 441. The ways in which an

employee can show that a stated reason for termination was pretext for discrimination include,

but are not limited to, “‘that the reason has no basis in fact, it was not really a motivating factor

for the decision [or] it lacks a temporal connection to the decision or was not a motivating factor

in employment decisions for other employees in the same circumstances.’” Scrivener, 181

Wn.2d at 447-48 (quoting Kuyper v. Dep’t of Wildlife, 79 Wn. App. 732, 738-39, 904 P.2d 793

(1995)).

       “An employee does not need to disprove each of the employer’s articulated reasons to

satisfy the pretext burden of production.” Scrivener, 181 Wn.2d at 447. Nor does an employee

need to prove that discrimination was the only motivating factor in her termination. Scrivener,

181 Wn.2d at 447. “An employer may be motivated by multiple purposes, both legitimate and

illegitimate, when making employment decisions and still be liable under the WLAD.”

Scrivener, 181 Wn.2d at 447. Circumstantial, indirect, and inferential evidence is sufficient to

discharge the plaintiff’s burden. Mikkelsen, 189 Wn.2d at 526.


                                                  14
No. 54951-4-II


       “If a plaintiff produces evidence at this [] stage to counter the employer’s reasons, the

case must be submitted to the jury; if not, the employer is entitled to a dismissal.” Chen v. State,

86 Wn. App. 183, 190, 937 P.2d 612 (1997). To overcome an employer’s summary judgment

motion, the employee must do more than express an opinion or make conclusory statements.

Chen, 86 Wn. App. at 190. Instead, the facts must be specific and material. Chen, 86 Wn. App.

at 190. An employee’s assertion of good performance to contradict the employer’s assertion of

poor performance does not give rise to a reasonable inference of discrimination. Chen, 86 Wn.

App. at 191. The question is whether the alleged violations were the actual reason for her

termination. Mackey v. Home Depot USA, Inc., 12 Wn. App. 2d 557, 582, 459 P.3d 371, review

denied, 195 Wn.2d 1031, 468 P.3d 616 (2020).

       Here, Jefferson Healthcare relied on evidence of Crabtree’s PIP and November

evaluation as the reason for her termination. However, Crabtree rebuts that evidence by showing

that Goodwin informed her that a good faith effort to comply with the PIP was enough and that

Goodwin had been giving her positive feedback. More than half way through the PIP and

following Crabtree’s second to last checkpoint meeting on March 5, Goodwin told Crabtree that

she was “doing well” on all of her goals on the PIP.

       In Crabtree’s termination letter, Goodwin claimed that she terminated Crabtree because

she failed to complete or start her PIP goals. However, Crabtree introduced evidence to show

that the reasons in the termination letter are not based in fact. For example, in the termination

letter, Goodwin wrote that the registration staffing plan “had not been started.” CP at 606.

However, Crabtree had already completed steps towards achieving that goal. Her work on that

goal was put on pause because Jefferson Healthcare was imposing new duties on the registration



                                                 15
No. 54951-4-II


staff, so Crabtree had to stop working because the change directly affected her ability to

implement a new registration staffing plan because it “significantly change[d] how many . . .

interactions the registrants have.” CP at 206.

       In addition, the termination letter stated that Crabtree had not started on a SWOT analysis

or an impact analysis, but Crabtree testified that she was gathering the information necessary for

the SWOT and impact analysis, a necessary step. These facts are more than just an employee’s

assertion that her performance was good. These positive messages during the PIP process

undermine Jefferson Healthcare’s assertions about its reasons for terminating Crabtree.

       Viewing the evidence and inferences in the light most favorable to Crabtree, Crabtree met

her burden of producing sufficient evidence to show that a genuine issue of material fact exists as

to whether Jefferson Healthcare’s stated reasons for terminating Crabtree were pretext for

discrimination.

       Jefferson Healthcare argues that Crabtree was not actually making progress on the

registration plan because she “was no closer to actually drafting a Registration Staffing Plan,”

and had only been reviewing data. Br. of Resp’t at 30. And, it argues that Goodwin told

Crabtree to continue working on the registration staffing plan despite the new duties being

imposed on the registration staff. However, the PIP did not require Crabtree to “draft” a staffing

plan or an impact analysis. It simply required her to learn Epic, define productivity expectations,

and schedule staff meetings. A jury could reasonably conclude that Crabtree had, in fact, started

working toward her PIP goals.




                                                 16
No. 54951-4-II


       Therefore, we hold that Crabtree produced sufficient evidence to create a genuine issue of

material fact as to whether the reasons provided by Jefferson Healthcare were pretext for

discrimination.

       2. Evidence of Discrimination as a Motivating Factor

       Crabtree alternatively argues that she presented sufficient evidence to create a genuine

issue of material fact as to whether Jefferson Healthcare was substantially motivated to terminate

Crabtree because of her pregnancy. We agree.

       Crabtree can alternatively meet her burden to show pretext by showing that

discrimination was a substantial motivating factor for her termination. Mikkelsen, 189 Wn.2d at

527. To survive summary judgment, the employee need only present evidence sufficient to

create a genuine issue of material fact as to whether “discrimination was a substantial factor in an

adverse employment action, not the only motivating factor.” Mikkelsen, 189 Wn.2d at 534. In

an employment discrimination context, our Supreme Court has recognized that “evidence of

employer treatment of other employees” is permissible to show “motive or intent for harassment

or discharge.” Brundridge v. Fluor Fed. Servs., Inc., 164 Wn.2d 432, 445, 191 P.3d 879 (2008).

Where there are “‘reasonable but competing inferences of both discrimination and

nondiscrimination, it is the jury’s task to choose between such inferences’—not the court’s.”

Mikkelsen, 189 Wn.2d at 536 (quoting Hill v. BCTI Income Fund-I, 144 Wn.2d 172, 186, 23 P.3d

440 (2001)) (internal quotations omitted).

       Goodwin was supervising four managerial positions, one of which was vacant when

Crabtree announced her pregnancy. Of the three managers, Crabtree and Straughn-Morse were

pregnant at the same time. If both managers were to take maternity leave at the same time,



                                                17
No. 54951-4-II


Goodwin would have been left with only one manager for the spring and summer. Only a few

weeks before Goodwin placed Crabtree on a PIP, Goodwin evaluated Crabtree as “meeting

expectations” in most categories. When Whittington learned of Crabtree’s pregnancy, she

remarked “Wow. Poor Jen. She’s going to be without a whole staff this spring/summer.” CP at

162. Likewise, when Crabtree told Goodwin that she was pregnant, Goodwin asked if Crabtree

would be taking leave, and Crabtree said she would. Goodwin then followed up by asking if

Crabtree planned on coming back after her leave, and Crabtree responded “yes.” CP at 166.

Goodwin then asked if Crabtree was interested in returning to a lesser role, to which Crabtree

responded “No. I like my job.” CP at 168.

       During a staff meeting, Whittington noted that Crabtree and Straughn-Morse were

pregnant and that Jefferson Healthcare expected to be short-staffed for the spring and summer.

In addition to those remarks, Crabtree was placed on a PIP only a day after she discussed

maternity leave with HR. Goodwin then expressed her lack of confidence in Crabtree’s ability to

complete the PIP, and she urged Crabtree to consider lesser roles. Crabtree chose to continue in

her role and was terminated before the PIP period ended.

       At the same time that Crabtree was placed on a PIP, Straughn-Morse, the other pregnant

manager, assumed a lesser role. After Straughn-Morse became pregnant, Goodwin gave

Straughn-Morse the responsibility of managing an additional team with no additional pay, and

she informed her that the added responsibility was not optional if she wanted to continue in her

role. Straughn-Morse then started at a lesser role with a corresponding reduction in pay and

went on maternity leave shortly after. Importantly, both pregnant women on Goodwin’s team

lost their managerial roles after becoming pregnant.



                                               18
No. 54951-4-II


       Viewing the evidence and inferences in Crabtree’s favor, we hold that she presented

sufficient evidence to show that a genuine issue of material fact exists as to whether Crabtree’s

pregnancy was a substantially motivating factor for Jefferson Healthcare to terminate her.

       Jefferson Healthcare argues that the comments made by Whittington and Goodwin in

response to Crabtree’s pregnancy are not sufficient evidence to show a genuine issue of material

fact because they do not show an intent to discriminate. In Scivener, the Supreme Court held

that Scrivener presented sufficient evidence to create a genuine issue of material fact about

whether her age was a substantial factor in her termination. Scrivener, 181 Wn.2d at 448.

Scrivener presented evidence of comments from the president noting the “glaring need for

diversity” and “need for younger talent.” Scrivener, 181 Wn.2d at 449. Even though the

Scrivener court considered additional circumstances, it noted “[w]hether or not these statements

alone would be sufficient to show either pretext or that Scrivener’s age was a substantially

motivating factor, they are circumstantial evidence probative of discriminatory intent.”

Scrivener, 181 Wn.2d at 450.

       Next, Jefferson Healthcare cites to Mikkelsen to support its position that “stray remarks”

are not enough to create a genuine issue of material fact. Br. of Resp’t at 35-39. In Mikkelsen,

the court affirmed dismissal on summary judgment of Mikkelsen’s age discrimination claim.

Mikkelsen, 189 Wn.2d at 475. Mikkelsen presented only two pieces of evidence in support of

her age claim: the general manager called her “old and stale” once, and that the general manager

had a “fixation” on a 72-year old employee. Mikkelsen, 189 Wn.2d at 475. Our Supreme Court

held that Mikkelsen presented “no evidence [that] the [general manager] treated older employees




                                                19
No. 54951-4-II


differently.” Mikkelsen, 189 Wn.2d at 475. Therefore, it affirmed summary judgment dismissal

of Mikkelsen’s age discrimination claim. Mikkelsen, 189 Wn.2d at 475.

       Jefferson Healthcare argues that the stray remarks alone would not have been sufficient

to establish a genuine issue of material fact, and that the court considered additional

circumstances in Scrivener not present here. However, Scrivener made clear that stray remarks

can be considered in determining whether the evidence in its entirety creates a genuine issue of

material fact, and Crabtree does not rely solely on manager remarks. Scrivener, 181 Wn.2d at

450 (“The Court of Appeals disregarded [the] statements . . . as stray remarks that do not give

rise to an inference of discriminatory intent . . . We disagree.”). Therefore, Scrivener actually

supports Crabtree’s position.

       Unlike the age discrimination evidence in Mikkelsen, Crabtree presented more evidence

than just the remarks made by Whittington and Goodwin. She presented evidence of another

employee, Straughn-Morse, giving up her managerial position shortly before going on maternity

leave. Crabtree also introduced evidence of a potential motive behind why Straughn-Morse was

moved to a lesser role and why she herself was placed on a PIP a day after discussing maternity

leave with HR. As evidenced by Goodwin and Whittington’s remarks, the vacancy on

Goodwin’s team was a concern for Jefferson Healthcare.

       When Crabtree informed Whittington of her pregnancy, Whittington expressed concern

for how Goodwin was going to handle two of her managers taking maternity leave. In addition,

when Crabtree informed Goodwin of her pregnancy, Goodwin asked if Crabtree was going to

take leave and whether she was interested in a lesser role. Moreover, the reasons for Crabtree’s

termination as listed in her termination letter did not accurately reflect Crabtree’s PIP progress.



                                                 20
No. 54951-4-II


Also, the PIP came only a few weeks after Goodwin had evaluated Crabtree’s performance as

meeting expectations in most categories. Therefore, the facts surrounding Mikkelson’s age

discrimination claim are distinguishable from the facts in this case.

       Jefferson Healthcare also argues that the evidence of Straughn-Morse’s new position is

irrelevant and therefore inadmissible. It cites to Brundridge, where the court held that even if

evidence is probative of discriminatory intent, it will not be admissible if its value is outweighed

by prejudice. Brundridge, 164 Wn.2d at 445. In that case, the plaintiffs alleged discriminatory

discharge based on retaliation for refusing to install unsafe safety valves. Brundridge, 164

Wn.2d at 445. They introduced testimony of another employee who spoke about incidents of

dangerous gases and how management downplayed those incidents. Brundridge, 164 Wn.2d at

445. The court did not admit that portion of the testimony because the company did not take

adverse action against the employee who reported the incidents, and thus, the testimony was

irrelevant to a retaliatory discharge claim. Brundridge, 164 Wn.2d at 445. However, the

Brundridge court admitted evidence of retaliation against other employees to show motive

because it found it to be relevant. Brundridge, 164 Wn.2d at 445.

       Like the admissible testimony about retaliation against employees in Brundridge, the

circumstances surrounding Straughn-Morse’s change in position are relevant because they tend

to show that the only other pregnant manager under Goodwin’s supervision had to take a lower

paying position around the same time. Both of the pregnant women on Goodwin’s team could

not maintain their managerial roles after they announced their pregnancy. Therefore, we

consider the Straughn-Morse evidence to be relevant to the issue of sex discrimination.




                                                 21
No. 54951-4-II


       Finally, Jefferson Healthcare argues that Straughn-Morse’s decision to move to a lesser

role was voluntary because she did not indicate that Jefferson Healthcare pressured or threatened

her to take adverse action against her if she did not accept the position. However, when

reviewing an order granting summary judgment, we view all evidence and inferences in the light

most favorable to the nonmoving party. Here, there are two inferences that could be made from

Straughn-Morse’s position change. The first inference is that she accepted the position

voluntarily without any pressure from Jefferson Healthcare—such an inference would be a non-

discriminatory inference. Another inference could be that in the conversation Straughn-Morse

had with Goodwin, she felt that she had no choice but to accept a lesser role in order to keep her

job—such an inference would be a discriminatory inference. There are two rational and

competing inferences, and we must view the inferences and evidence in the light most favorable

to Crabtree.

       Thus, viewing the facts and inferences in the light most favorable to Crabtree, Crabtree

presented sufficient evidence to show that a genuine issue of material fact exists as to whether

her pregnancy was a substantially motivating factor in her termination from Jefferson

Healthcare.

                                         CONCLUSION

       Crabtree produced sufficient evidence to create a genuine issue of material fact as to

whether (1) Jefferson Healthcare’s stated reasons for her termination were pretext for

discrimination, and (2) Crabtree’s pregnancy was a substantially motivating factor for her

termination from Jefferson Healthcare.




                                                22
No. 54951-4-II


       Because genuine issues of material fact exist, the trial court erred in granting Jefferson

Healthcare’s motion for summary judgment. Consequently, we reverse the order granting

summary judgment, and remand for further proceedings.




                                                     Worswick, J.
 We concur:



Glasgow, A.C.J.




Cruser, J.




                                                23